Citation Nr: 1404034	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  04-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD; or alternatively, as secondary to service-connected Type II diabetes mellitus. 

2.  Entitlement to a disability rating in excess of 30 percent for service-connected tinea versicolor. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from July 2002 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at a May 2004 hearing before a Decision Review Officer (DRO) at the Hartford, Connecticut RO.  A transcript of the hearing is associated with the claims file. 

In September 2006, the Board remanded the claim for further development. 

In a November 2007 rating decision issued in December 2007, the Appeals Management Center (AMC) increased the rating from 10 to 30 percent for service-connected tinea versicolor, effective April 12, 2007.  Because the increased rating of 30 percent for service-connected tinea versicolor did not constitute a full grant of the benefit sought, this issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In March 2009, the Board granted an earlier effective date for the assignment of the 30 percent rating to April 11, 2002, the date of receipt of the increased rating claim for tinea versicolor; and remanded the claim of entitlement to a rating higher than 30 percent for tinea versicolor, service connection claim for hypertension, and claim for TDIU benefits.  The AMC implemented the earlier effective date for tinea versicolor in a July 2009 rating decision which was issued in the following month.     
 
In August 2012, the Board denied the Veteran's service connection claim for hypertension, to include as secondary to service-connected PTSD; or alternatively, as secondary to service-connected Type II diabetes mellitus; and remanded the claims of entitlement to an increased rating for tinea versicolor, and TDIU benefits (excluding a period of temporary total rating because of hospitalization over 21 days, from August 15, 2006 to November 30, 2006).   

The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims ("Court").  In a May 2013 Order,  the Court granted a Joint Motion For Partial Remand ("Joint Motion") which vacated the August 2012 Board's decision to the extent that it denied entitlement to service connection for hypertension, to include as secondary to a service connected disability, and remanded such claim to the Board for further development and readjudication.  The parties agreed that a remand was warranted because the Board erred by not ensuring that VA complied with its duty to assist by providing a June 2011 VA examination that was adequate for rating purposes, and because the Board did not provide an adequate statement of reasons or bases for discounting a private medical opinion.  

The Court did not disturb the portion of the August 2012 Board decision that remanded the claims of entitlement to an increased rating for tinea versicolor and TDIU benefits for further development.  

However, the TDIU claim is no longer in appellate status because in a July 2013 rating decision, the AMC granted entitlement to a TDIU, effective November 30, 2006, which represents a complete grant of those benefits sought.  

The increased rating claim for tinea versicolor remains in appellate status and has since returned to the Board for further consideration.

In compliance with the remand directives specified in the May 2013 Joint Motion, the issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.







FINDINGS OF FACT

1.  The Veteran's tinea versicolor is not manifested by ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation, and is not exceptionally repugnant.

2.  The Veteran's tinea versicolor does not involve more than 40 percent of his entire body or more than 40 percent of exposed areas; and did not require constant or near-constant systemic therapy during the past 12-month period.  

3.  Tinea versicolor of the Veteran's neck in April 2007 did not cause either gross distortion or asymmetry of two features or paired sets of features and did not involve four or five characteristics of disfigurement; the disability does not involve the head or face.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for the Veteran's tinea versicolor.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10; 4.118, Diagnostic Codes 7800-7806 (in effect prior to August 30, 2002); Diagnostic Codes 7800-7806 (from August 30, 2002, through October 22, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by 

citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696  (2009).

Moreover, with regards to the notice requirements pertaining to increased-rating claims, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes (DCs) or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  VCAA letters dated in April 2002, May 2004, December 2004, August 2005, October 2006, July 2007, April 2009, August 2009, September 2009, and June 2013 satisfied these notice obligations in terms of apprising the Veteran of the type of evidence and information needed to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also advised as to how disability ratings and effective dates are assigned.  After all notice was provided to him, his claim was then readjudicated by way of an SSOC issued in July 2013.  He has therefore received all required notice concerning his claim.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, VA and private medical evidence, a DRO hearing transcript, and the Veteran's contentions.   

The Veteran has undergone several VA skin examinations to assess and reassess the severity of his tinea versicolor.  He has indicated that his skin disorder is at times more symptomatic than at others, notably, more so during the summer months.  His skin disorder therefore waxes and wanes; it is cyclical in its manifestations.  And the Court had held that VA is obligated to evaluate skin conditions while in an "active" versus inactive stage of the disease in order to fulfill the duty to assist and get the clearest picture of the true severity of the disability.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  In Voerth v. West, 13 Vet. App. 117 (1999), the Court held that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  On the other hand, a flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Id., at 123.  Here, the Veteran's tinea versicolor was examined on several occasions, including most recently in July 2013, thus during the summer when he says it is worst.  The Board, therefore, does not find that another examination is needed.  

He has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.


Claim for a Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. 

However, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt is resolve in the Veteran's favor.  38 C.F.R. § 4.3.

The RO rated the Veteran's tinea versicolor under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, as an unlisted disability comparable to dermatitis or eczema.  See 38 C.F.R. §§ 4.20 and 4.27.  A 30 percent rating has been in effect since April 11, 2002, the date of receipt of the increased rating claim.  

During the pendency of this claim, the criteria used to evaluate disabilities of the skin were revised twice during this appeal, on August 30, 2002, and again on October 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel  held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110. 

The applicability of the 2008 amendment is specified as follows:  "This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, and 7805 of 38 CFR 4.118  may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  See 73 Fed. Reg. 54708 -01.  

Because this claim was received prior to October 23, 2008, and the Veteran has not requested that his disability be evaluated under the new criteria, the 2008 revised criteria do not apply here.  Therefore, the Board will consider only the pre-August 2002 amendment criteria, and the criteria amended in October 2008.   

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 10 percent rating for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating was assigned if there was exudation or constant itching, extensive lesions, or marked disfigurement.  A 50 percent rating was assigned if there was ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation, or if the disability is exceptionally repugnant.  38 C.F.R. § 4.118. 

Under the version of Diagnostic Code 7806 in effect from August 30, 2002, to October 22, 2008, a 30 percent rating is assignable where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118.  

Other potentially applicable criteria prior to August 30, 2002, are as follows:  Under Code 7800, a 30 percent rating is assigned for severe disfiguring scars of the head, face or neck, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles; and a 50 percent rating is assigned for complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  A note following the code provides that when in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating may be increased to 80 percent, the 30 percent rating to 50 percent, and the 10 percent rating to 30 percent; the most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for central office rating, with several unretouched photographs.  38 C.F.R. § 4.118.   

Beginning on August 30, 2002, the rating schedule reads as follows:  Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. 
Diagnostic Code 7800 in effect from August 30, 2002, through October 22, 2008, 
provides that a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 are:  Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue. Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118.   

The Veteran was afforded a VA general medical examination in April 2002; however, no findings relevant to the instant claim were reported.  

In March 2005, the Veteran underwent a VA skin examination.  He reported intermittent pruritus (more severe in warm weather) and scarring formation on his chest.  On examination, there was no evidence of tinea versicolor on his scalp, forehead, or face.  Three areas of tinea versicolor were seen on his chest.  There was one large irregular and rectangular area directly over the sterna notch, measuring 2.5 cm x 1 cm.  That area was raised, hyperpigmented, and had keloid formation.  Directly below that scar, another smaller rectangular area was present, measuring 5/8 cm x 1/2 cm; it also was slightly raised, hyperpigmented and had keloid formation.  Below that scar was another one of similar size measuring 1 1/4 cm 1/2 cm; it was also hyperpigmented with keloid formation.  The scars were disfiguring.  There was no evidence of infection or tenderness to palpation.  

On both anterior forearms and over the entire chest and abdomen, there was pigmentation - lighten than his normal skin color consistent with tinea versicolor; there was no associated scarring or keloid formation.  Tinea versicolor was also seen at the mid-cervical spine.  There was no discoloration on the Veteran's legs, thighs, buttocks or groin area.  The percentage of body area affected including both arms, chest, back, and abdomen, was 50 percent.  Assessments were:  1).  Tinea versicolor more likely than not secondary to military service in Vietnam.  There was no functional impairment; and 2).  Keloid formation as a result of treatment for tinea versicolor that is more likely than not the result of his military service.  The keloids were prominent and disfiguring.  Due to the psychological factors of visible scarring, there was mild to moderate functional impairment.  

According to an April 2005 addendum, the examiner reported that the Veteran's tinea versicolor involved 19 percent of his total body area, with 6 percent exposed and 13 percent unexposed.

In April 2007, the Veteran was afforded another VA examination.  He reported a history of keloid scars on his chest accompanied by itching and stated that the rash is usually present in the summer months.  He denied using topical or oral corticosteroids or other immunosuppressive drug therapy.  On physical examination, there were flat, macular, irregular bordered areas of slightly reduced pigmentation coalescing on his upper chest, back, and arms.  There was no rash on his legs, lower chest or back, face, or abdomen.  Keloids were present in the mid-chest, measuring 6 cm x 2 cm; 4 cm x 1 cm; and 3 cm x 1 cm.  The keloids were slightly hypopigmented, thickened, and slightly raised, but stable without evidence of ulceration.  Two percent of exposed areas of the upper neck were affected.  His face and hands were not affected.  Overall, 25 percent of the entire body was affected which included 9 percent on his upper back; 9 percent on his upper chest; 4 percent on the upper arms; and 2 percent on the upper neck.  There was no evidence of acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  Diagnosis was tinea versicolor involving 25 percent of the total body surface area, and 2 percent of exposed areas.  Mild functional impairment was noted.

During a June 2011 VA examination, the Veteran reiterated that his chest became most "itchy" in the summer months.  Objectively, scales were not seen on the Veteran's scalp, face, neck, chest, back, abdomen, extremities, groin, buttocks, palms, or soles.  There were no lesions suspicious for tinea versicolor.  There were hypo-pigmented patches of skin seen on his upper arms.  There was no (zero percent) involvement of tinea versicolor.  

According to a July 2011 addendum, the examining resident and attending physician noted an April 2007 medical record noting that there was 25 percent involvement of upper trunk hypopigmented macules were interpreted as tinea versicolor.   It was noted that keloid scars on the Veteran's anterior chest are unlikely to be related to any previous tinea versicolor infection.  Additionally, the findings of the June 2011 examination were reiterated. 

The Veteran most recently underwent a VA skin examination in July 2013.  He reported that his rash comes and goes, and he knows when it has returned when the skin itches.  He also reported that the rash comes in the summer months and tends to resolve in the cooler months.  On examination, three scars were noted on the Veteran's sternum, measuring 5.5 cm x 1 cm; 2 cm x 1 cm; and 2.5 cm x 1.5 cm.  They were not painful, but disfiguring.  There was no evidence of any rash in the scar areas.  There was no evidence of any active tinea rash on the Veteran during the examination, which followed one month of recent clotrimazole use.  The examiner noted some mild, unrelated scars on his upper chest, and unrelated striae on his upper arms likely due to obesity.  The examiner referred to medical treatise information which indicates that tinea versicolor is not an active disease but rather an opportunistic infection which "normally resides in the keratin of the skin and hair follicles of individuals 15 years of age or older.  It is an opportunistic organism causing pityriasis versicolor aka tinea versicolor...not considered infectious but an overgrowth of resident cutaneous flora...under sertain favorable conditions."  The examiner indicated that tinea versicolor affected no portion of the Veteran's body, does not require constant or near constant systemic therapy; does not cause visible or palpable tissue loss and either gross distortion of asymmetry of one, two, three, or more features of paired sets of features.  It does not affect the Veteran's head, face, or neck, and is not associated with the attachment to any underlying structures.  There were no affected areas of elevated or depressed on palpation, or hypo or hyperpigmented areas of skin.  His skin texture was not abnormal, indurated, or inflexible.  

A disability rating in excess of 30 percent for tinea versicolor is not warranted under the applicable rating criteria.  During the appeal period, the Veteran's tinea versicolor has primarily been shown on his upper trunk, although a small area was seen on his neck in April 2007.  His disability is primarily productive of itching, slight hypopigmentation, with keloid formation.  However, there is no evidence of ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation, nor has it been exceptionally repugnant.  Thus, Diagnostic Code 7806 in effect prior to August 30, 2002, does not provide for a higher rating.

A higher rating is also not warranted under the version of Diagnostic Code 7806 that was in effect from August 30, 2002, to October 22, 2008.  The evidence shows that the Veteran's tinea versicolor involves no more than 25 percent of his entire body and no more than 6 percent of exposed areas.  Additionally, although he uses topical medication, the evidence does not show that he has been prescribed any, let alone constant or near constant, systemic therapy for his tinea versicolor during the past 12-month period.  Corticosteroids in the form of topical creams are not considered systemic treatment.  

For the reasons expressed above, a higher rating is not warranted under the applicable versions of Diagnostic Code 7806.

The provisions of Diagnostic Code 7806 indicate that the skin disability may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or as scars under Diagnostic Codes 7801 to 7805, depending on the predominant disability.  38 C.F.R. § 4.118.

As noted, the Veteran's tinea versicolor predominantly involves his upper trunk, and Diagnostic Code 7806 contemplates his predominant skin disability.  

Nonetheless, the Board also considered whether Diagnostic Code 7800 provides for a higher rating because tinea versicolor was seen on the Veteran's neck during the April 2007 examination.  However, there is no suggestion that the area on his neck caused marked or repugnant bilateral disfigurement.  To the contrary, the involvement on the neck was essentially unremarkable.  Thus, a higher rating under the pre-August 30, 2002, amendment version of Diagnostic Code 7800 is not warranted.  

Similarly, a higher rating is not warranted under the version of Diagnostic Code 7800 effective August 30, 2002, because the evidence does not show that the Veteran's tinea versicolor caused visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  The evidence also does not show that the area on the Veteran's neck seen in April 2007 exhibited four or five characteristics of disfigurement.  

The pre-August 30, 2002, amendment version of Diagnostic Code 7801 contemplated third degree burn scars, which is not applicable here.  Moreover, there is no evidence showing that the Veteran's tinea versicolor causes limitation of function of any affected part; therefore the pre-August 30, 2002 amendment version of Diagnostic Code 7805 is not applicable.  The remaining skin codes, Diagnostic Code 7802 and 7803 and 7804, in effect prior to the August 30, 2002 amendment, do not provide for a rating higher than 10 percent, and are therefore not applicable.  

The Board also considered the remaining skin codes that were in effect from August 30, 2002, to October 22, 2008.  However, the Veteran's tinea versicolor on his areas other than his head, face, or neck, are not shown to be deep or cause limited motion; therefore a higher rating is not warranted under the revised version of Diagnostic Code 7801.  Again, the Veteran's tinea versicolor has not caused limitation of function of any affected part; therefore the revised version of Diagnostic Code 7805 is not applicable.  The remaining skin diagnostic codes effective from August 30, 2002 to October 23, 2008, do not provide for a rating higher than 10 percent and are therefore not applicable.

As a layman, he is competent to report on that as to which he has personal knowledge, such as observing a rash or itch on his body. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, the extent and severity of his skin symptoms are judged in relation to the applicable rating criteria and with consideration of the other evidence in the file, including the objective clinical findings that have been noted in the course of his ongoing evaluation and treatment.  The Veteran's lay statements are therefore outweighed by the medical findings of record, especially those of the VA compensation examiners charged with addressing the relevant rating criteria.  

In summary, there is no basis to assign a rating higher than 30 percent for tinea versicolor under the applicable versions of the criteria for rating skin disease.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  No staged ratings are warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the symptomatology and impairment caused by the Veteran's tinea versicolor is specifically contemplated by the schedular rating criteria.  The schedular rating criteria at Diagnostic Code 7899-7806 specifically provide for disability ratings based on a combination of history, clinical findings, and symptoms such as rashes and itching, and the requirement of medications.  Higher ratings are available under the rating schedule where the appropriate type and degree of symptoms are shown.   In this case, comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate. 

Referral to the Under Secretary for Benefits or to the Director of Compensation and Pension (C&P) for extra-schedular consideration is not therefore appropriate.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

ORDER

Entitlement to a disability rating in excess of 30 percent for tinea versicolor is denied.

REMAND

Consistent with the findings of the May 2013 Joint Motion, a remand is required to obtain a VA medical opinion addressing a potential nexus between the Veteran's current hypertension and Agent Orange exposure, a theory of entitlement raised by the record.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA cardiologist who provided the June 2011 VA medical opinion regarding the etiology of the Veteran's hypertension (or, if he is unavailable, from another suitably qualified clinician) to obtain an addendum.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After an additional review of the claims file, the examiner is asked to:

a).  Determine whether the Veteran's hypertension is related to exposure to Agent Orange during service; and 

b).  Reconcile the opinion with all evidence of record, especially to include the June 2002 private internist's opinion stating that the Veteran's hypertension, in pertinent part, is consistent with Agent Orange exposure.  

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Then readjudicate the service connection claim for hypertension, to include as secondary to service-connected PTSD; or alternatively, as secondary to service-connected Type II diabetes mellitus.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


